DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-22, 24-26, 28-30, and 32-42 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 19-22, 24-26, 28-29, 31, 34-35, 37-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2016/0263822) in view of Boiardi (US Patent No. 3,903,587).
Regarding claims 19 and 38, Boyd discloses a device and method for additive manufacturing of cellular structural components comprising (a/b) 3D printing a pattern of boundary walls on a base web (par. 0032, 0034) with a thermoplastic material, (d) covering said base web and at least part of the boundary walls with a filling composition (par. 0034 describes the addition of foam material which would read on the filling material within the boundaries). 
Boyd does not explicitly disclose that the walls are 3D printed as specifically amended in claim 19 as to (b) (3D printing) form enclosed surface parts to provide a boundary that (c) the base web is applied to a surface to be covered (flooring) and (d) covering the base web with a filling to a thickness, and (e) grinding or polishing a surface of the filling composition (applied in step d). 
However, Boiardi discloses a terrazzo flooring, which is similarly (to Boyd) a “cellular” configuration of divided “cells” or tiles. Boiardi additionally includes a filling material as to form each tile (Boiardi, 6:18-6:42) leaving at least part of upper ends of boundary walls up to at least a second surface (Boiardi, Fig. 3), demonstrating that the filling within a terrazzo flooring was known in the art to be needed to go up to this height/thickness (to the thickness of the 
Boyd discloses a “base” process and device for producing structural components. Boiardi discloses an “improvement” to the claimed invention that has been improved in the same way as the claimed invention, in that it further specifies the shape and thickness of the flooring as to produce the flooring in a specified manner as described above. One of ordinary skill in the art would have had a reasonable expectation of success from having produced the structure as shown by Boiardi, by using the device/process as shown in Boyd above which includes two different materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the Boyd apparatus above is used to produce a terrazzo flooring, in accordance with Boiardi above, as recited in the claim. 
Regarding claims 20, 26, 29, and 41-42, Boyd/Boiardi discloses the subject matter of claim 19, and further discloses (from Boyd above) designing a layout of boundary walls, which divides the first surface to be covered (base 86 from Boiardi) into sections (as shown in Boyd for a larger component). Boyd also discloses the use of a computer system which would carry out the designing steps of claim 41 (par. 0092-0101) and providing them to a 3D printing device for controlling the deposition of material in a desired manner.

Additionally, it has been held that making parts integral or separable would be indicia of a case of prima facie obviousness. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the tiles and boundary walls are formed together, as is in claims 26 and 29. 
Regarding claim 21, Boyd/Boiardi discloses the subject matter of claim 19 as discussed above, and further discloses that the boundary walls (from Boyd or Boiardi above) are extended in a way as to provide a boundary for at least one filling composition, as a surface part (Boyd, Fig. 25; Boiardi, Figs. 2-3). While the combination does not appear to explicitly describe the 60 cm limit, it has been held that where the prior art discloses the general conditions of a claim, it is not considered inventive to find the optimum or workable ranges. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the boundary walls are of a size as is claimed. 
Regarding claim 22, Boyd/Boiardi discloses the subject matter of claim 21, and further discloses that the base web (as shown in Boiardi, Fig. 2) holding the materials on top, would inherently have an upper surface and a lower surface facing/contacting the first surface to be covered. 
Regarding claims 24-25, Boyd/Boiardi discloses the subject matter of claim 19 as discussed above, but does not appear to explicitly disclose whether the boundary walls and the base web are made from the same material or a different material. However, it has been held that the suitability of a material for an intended purpose supports a case of prima facie obviousness. As such, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the components are made up of a suitable material, as is claimed. 
Regarding claim 28, Boyd/Boiardi discloses the subject matter of claim 26 as discussed above, and further discloses the arrangement of boundary walls (Boyd, Fig. 25) as is claimed, with respect to tiles having substantially similar borders to that of neighboring tiles, and the boundary walls are coupled or continue from one tile to the next (Boyd, Fig. 25 implies this structure). 
Regarding claims 34-35, Boyd/Boiardi discloses the subject matter of claim 20 as described above, and further discloses that the boundary walls enclose surface parts forming a pattern (as implied by Boyd, Fig. 25), with matching boundary walls at tile perimeters. 
Regarding claim 37, Boyd/Boiardi discloses the subject matter of claim 19 as described above, and further discloses for another embodiment, the use of irregular tiles (Boyd, Fig. 28 shows irregular cells).  
Claims 30, 32-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2016/0263822) in view of Boiardi (US Patent No. 3,903,587) as applied to claim 19 above, and further in view of Urban et al. (US 2016/0244980), hereinafter Urban.
Regarding claims 30, 32-33, and 36, Boyd/Boiardi discloses the subject matter of claims 19 and 29 as described above but does not appear to explicitly disclose the printing of an 
As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated techniques from Urban into the process above of Boyd/Boiardi. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are indicators printed onto the flooring as is recited in the claim. 
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2016/0263822) in view of Boiardi (US Patent No. 3,903,587) as applied to claim 19 above, and further in view of Austin (US 2015/0082738).
Regarding claims 39-40, Boyd/Boiardi discloses the subject matter of claim 19, but does not explicitly disclose the height of the boundary walls within the terrazzo flooring design as required in claims 39-40. 
However, Austin discloses a similar terrazzo type flooring to that of Boiardi above, in that it includes a strip of plastic material within the joint between each tile making up the surface (Austin, Figs. 8-10, par. 0028-0029). Austin further discloses using a depth of 0.1-3 inches which overlaps or lies inside of the claimed ranges as in claims 39-40 (10 cm is about 3.94 inches, 3 cm 
Additionally, with respect to the combination of Austin and Boyd/Boiardi, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Austin into the “base” process of Boyd/Boiardi above as both Austin and Boiardi discuss producing a terrazzo flooring with a spacer/boundary between tiles/at a joint. As such, there is a reasonable expectation of success from incorporating the techniques involving similar types of products being produced in the process above. Accordingly, it would have been obvious to one of ordinary skill in the art to have used techniques of Austin in the process of Boyd/Boiardi above. 
Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference combination as amended does not teach “making the upper end of the boundary walls visible and revealing said terrazzo flooring design.”
In response, Examiner points out that Boiardi does appear to teach this limitation, nearly as written, and specifically mentions grinding or polishing both the filling composition portion and the boundary walls portion as to reveal the boundary walls as discussed above in the updated rejection. As such, it would appear that this combination as cited above would meet the claims as amended as Boyd provides the general “scheme” of producing a boundary between filling 
With respect to the arguments against Urban, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the broadest reasonable interpretation of “visual indication” is a pattern, and as such, the BRI of the applicable limitations would be considered met by Urban as the design can be adapted for any intended purpose as is described in the cited portion of Urban above. The claims only require certain markings be present as there are no pipes or other items actually coupled to the flooring in the claims as even in claim 36, the coupling provisions are included as an “or” with the ‘indication’ limitation which is considered met by Urban.  
The rejections are maintained as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742